REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a heat exchange system comprising during charging the outflow the other of the two heat exchange chambers is split between a first flow guided through the one of the heat exchange chambers, and a second flow guided through the bypass pipe and combining with the first flow after the first flow exits the one of the heat exchange chambers, such that an entry temperature of the combined flow into the charging unit during charging is controllable, wherein the fluid control devices are controlled such that only one of said at least two heat exchange chambers comprises a temperature front during both charge and discharge modes of operation.  The prior art also does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a heat exchange system comprising and wherein during charging the outflow of the main heat exchange chamber is split between a first flow guided through the subsidiary heat exchange chamber, and a second flow guided through an additional gas path and combining with the first flow after the first flow exits the subsidiary heat exchange chamber, such that an entry temperature of the combined flow into the charging unit during charging is controllable.
The closest prior art of record Howes (US2014/0008033A1, as previously cited) teaches a thermal storage system comprising multiple thermal storage containers with a bypass around each storage container.  However, Howes fails to specifically teach splitting the flow into two paths and to combine the flow paths later to control the temperature of the fluid into the charging unit.  There would be no motivation to further modify Howes to achieve the applicants claimed system.  Therefore, the prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763